 

Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

SONNET BIOTHERAPEUTICS HOLDINGS, INC.

 

This Restricted Stock Unit Award Agreement (the “Agreement” or “Award
Agreement”), dated as of the “Award Date” set forth in the attached Exhibit A,
is entered into between Sonnet BioTherapeutics Holdings, Inc., a Delaware
corporation (the “Company”), and the individual named in Exhibit A hereto (the
“Awardee”).

 

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intention, the Company desires to award
the Awardee Restricted Stock Units pursuant to the Sonnet BioTherapeutics
Holdings, Inc. 2020 Omnibus Equity Incentive Plan (the “Plan”);

 

NOW, THEREFORE, the following provisions apply to this Award:

 

1. Award. The Company hereby awards the Awardee the number of Restricted Stock
Units (each an “RSU” and collectively the “RSUs”) set forth in Exhibit A. Such
RSUs shall be subject to the terms and conditions set forth in this Agreement
and the provisions of the Plan, the terms of which are incorporated herein by
reference. Capitalized terms used but not otherwise defined herein shall have
the meanings as set forth in the Plan.

 

2. Vesting. Except as otherwise provided in this Agreement, the RSUs shall vest
in accordance with the vesting schedule set forth in Exhibit A, provided that
the Awardee remains in Continuous Service through the applicable vesting date.

 

For each RSU that becomes vested in accordance with this Agreement, the Company
shall issue and deliver to Awardee one share of the Company’s common stock, par
value $.0001 per share (the “Common Stock”). Such shares shall be issued and
delivered within 150 days following the vesting date of each such RSU, but in no
event later than March 15 of the year following the year in which such vesting
date occurs. Except as provided above, in the event that the Awardee ceases to
be in Continuous Service, any RSUs that have not vested as of the date of such
cessation of service shall be forfeited.

 

3. Dividend Equivalent Units. If and to the extent that the Company pays a cash
dividend with respect to the Common Stock, Awardee shall be credited with an
additional number of RSUs (“Dividend Equivalent Units”), including a fractional
Dividend Equivalent Unit if applicable, equal to (i) the amount of such
dividends as would have been paid with respect to Awardee’s outstanding RSUs on
the record date of such dividend (the “record date”) had each such outstanding
RSU been an outstanding share of Common Stock on such record date, divided by
(ii) the closing price of a share of Common Stock on such record date. Dividend
Equivalent Units shall be subject to the same vesting terms and conditions as
the RSUs to which they relate.

 

 

 

 

4. No Rights as Stockholder. The Awardee shall not be entitled to any of the
rights of a stockholder with respect to any share of Common Stock that may be
acquired following vesting of an RSU unless and until such share of Common Stock
is issued and delivered to the Awardee. Without limitation of the foregoing, the
Awardee shall not have the right to vote any share of Common Stock to which an
RSU relates and shall not be entitled to receive any dividend attributable to
such share of Common Stock for any period priot to the issuance and delivery of
such share to Awardee (but Awardee shall have dividend equivalent rights as
provided in Section 3 above).

 

5. Transfer Restrictions. Neither this Agreement nor the RSUs may be sold,
assigned, pledged or otherwise transferred or encumbered without the prior
written consent of the Committee.

 

6. Government Regulations. Notwithstanding anything contained herein to the
contrary, the Company’s obligation hereunder to issue or deliver certificates
evidencing shares of Common Stock shall be subject to the terms of all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required.

 

7. Withholding Taxes. The Awardee shall pay to the Company, or make provision
satisfactory to the Company for payment of, the minimum statutory amount
required to satisfy all federal, state and local income tax withholding
requirements and the Awardee’s share of applicable employment withholding taxes
in connection with the issuance and deliverance of shares of Common Stock
following vesting of RSUs, in any manner permitted by the Plan. No shares of
Common Stock shall be issued with respect to RSUs unless and until satisfactory
arrangements acceptable to the Company have been made by the Awardee with
respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to the RSUs.

 

8. Investment Purpose. Any and all shares of Common Stock acquired by the
Awardee under this Agreement will be acquired for investment for the Awardee’s
own account and not with a view to, for resale in connection with, or with an
intent of participating directly or indirectly in, any distribution of such
shares of Common Stock within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”). The Awardee shall not sell, transfer or
otherwise dispose of such shares unless they are either (1) registered under the
Securties Act and all applicable state securities laws, or (2) exempt from such
registration in the opinion of Company counsel.

 

9. Securities Law Restrictions. Regardless of whether the offering and sale of
shares of Common Stock issuable to Awardee pursuant to this Agreement and the
Plan have been registered under the Securities Act, or have been registered or
qualified under the securities laws of any state, the Company at its discretion
may impose restrictions upon the sale, pledge or other transfer of such shares
of Common Stock (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary in order to achieve
compliance with the Securities Act or the securities laws of any state or any
other law.

 

- 2 -

 

 

10. Lock-Up Agreement. The Awardee, in the event that any shares of Common Stock
which become deliverable to Awardee with respect to RSUs at a time during which
any directors or officers of the Company have agreed with one or more
underwriters not to sell securities of the Company, shall enter into an
agreement, in form and substance satisfactory to the Company, pursuant to which
the Awardee shall agree to restrictions on transferability of the shares of such
Common Stock comparable to the restrictions agreed upon by such directors or
officers of the Company.

 

11. Awardee Obligations. The Awardee should review this Agreement with his or
her own tax advisors to understand the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement. The Awardee
will rely solely on such advisors and not on any statements or representations
of the Company or any of its agents, if any, made to the Awardee. The Awardee
(and not the Company) shall be responsible for the Awardee’s own tax liability
arising as a result of the transactions contemplated by this Agreement.

 

12. No Guarantee of Continued Service. The Awardee acknowledges and agrees that
(i) nothing in this Agreement or the Plan confers on the Awardee any right to
continue an employment, service or consulting relationship with the Company, nor
shall it affect in any way the Awardee’s right or the Company’s right to
terminate the Awardee’s employment, service, or consulting relationship at any
time, with or without cause, subject to any employment or service agreement that
may have been entered into by the Commpany and the Awardee; and (ii) the Company
would not have granted this Award to the Awardee but for these acknowledgements
and agreements.

 

13. Notices. Notices or communications to be made hereunder shall be in writing
and shall be delivered in person, by registered mail, by confirmed facsimile or
by a reputable overnight courier service to the Company at its principal office
or to the Awardee at his or her address contained in the records of the Company.
Alternatively, notices and other communications may be provided in the form and
manner of such electronic means as the Company may permit.

 

14. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire Agreement
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Awardee with respect to
the subject matter hereof, and except as provided in the Plan or in this
Agreement, may not be modified adversely to the Awardee’s interest except by
means of a writing signed by the Company and the Awardee. In the event of any
conflict between this Award Agreement and the Plan, the Plan shall be
controlling. This Award Agreement shall be construed under the laws of the State
of Delaware, without regard to conflict of laws principles.

 

15. Opportunity for Review. Awardee and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement. The Awardee has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
accepting this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Awardee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan and this Award Agreement. The Awardee further
agrees to notify the Company upon any change in Awardee’s residence address.

 

- 3 -

 

 

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives.

 

17. Section 409A Compliance. To the extent that this Agreement and the award of
RSUs hereunder are or become subject to the provisions of Section 409A of the
Code, the Company and the Awardee agree that this Agreement may be amended or
modified by the Company, in its sole discretion and without the Awardee’s
consent, as appropriate to maintain compliance with the provisions of Section
409A of the Code.

 

18. Recoupment. In the event the Company restates its financial statements due
to material noncompliance with any financial reporting requirements under
applicable securities laws, any payments made or shares issued pursuant to this
Agreement for or in respect of the year that is restated, or the prior three
years, may be recovered to the extent the payments made or shares issued exceed
the amount that would have been paid or issued based on the restatement. In
addition and without limitation of the foregoing, any amounts paid hereunder
shall be subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations thereunder,
any clawback policy adopted by the Company or as is otherwise required by
applicable law or stock exchange listing conditions.

 

[Signature Page Follows]

 

- 4 -

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in Exhibit A.

 

  SONNET BIOTHERAPEUTICS HOLDINGS, INC.                                   By:  
  Name:     Title:           AWARDEE       Name:

 

- 5 -

 

 

EXHIBIT A

 

SONNET BIOTHERAPEUTICS HOLDINGS, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

  (a). Awardee’s Name:___________________________________________            
(b). Award Date: ______________________             (c). Number of Restricted
Stock Units Granted: ___________________________             (d). Vesting
Schedule:  

 

    (Initials)     Awardee               (Initials)     Company Signatory  

 

- 6 -

 

 